Citation Nr: 0328695	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pains as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for a respiratory 
disorder, characterized as shortness of breath, as a chronic 
disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for a skin disability, 
including skin peeling and new skin growths, as a chronic 
disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder, including chronic diarrhea, as a chronic disability 
resulting from an undiagnosed illness.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to January 
1989 and from November 1990 to June 1991.  The veteran's 
second period of active duty included service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
things, denied entitlement to service connection for 
undiagnosed illnesses, or a chronic multi-symptom illness, 
manifested by fatigue, multiple joint pains, a respiratory 
disorder, characterized as shortness of breath; a skin 
disability, including skin peeling and new skin growths; and 
a gastrointestinal disorder, including chronic diarrhea.

Initially, the Board notes that it may determine de novo 
whether a document is a notice of disagreement (NOD).  38 
C.F.R. § 20.201 (2002).  Therefore, while the issues 
certified to the Board where characterized as claims to 
reopen, the Board finds that the veteran's April 2001 letter 
to the RO acted as a timely NOD to the RO's October 2000 
decision which first denied entitlement to service connection 
for undiagnosed illnesses, or a chronic multi-symptom 
illness, manifested by fatigue, multiple joint pains, a 
respiratory disorder, characterized as shortness of breath; a 
skin disability, including skin peeling and new skin growths; 
and a gastrointestinal disorder, including chronic diarrhea.  
Therefore, the issues on appeal are as characterized on the 
first page of this remand.

In addition to the issues cited on the cover page of this 
decision the veteran, in April 2001 and October 2002 
statements to the RO, raised the issue of entitlement to 
service connection for a cardiovascular disorder as a chronic 
disability resulting from an undiagnosed illness.  This issue 
has not been developed for appellate review and is not 
intertwined with the issues on appeal.  Accordingly, it is 
referred to the RO for appropriate action.


REMAND

At the outset, the Board notes that, while the veteran was 
afforded VA examinations in February 2001, these examination 
reports do not contain sufficient detail (i.e., medical 
opinion evidence addressing the origin and etiology of the 
claimed disabilities), which is necessary to aid the Board in 
making a decision on the claims.  Therefore, a remand is 
warranted in order to schedule new VA examinations.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

In addition, a review of the record also discloses that the 
veteran reported that he received treatment for his claimed 
disabilities following his separation from military service 
from Family Planning Center (1991);Dr. Robert A. Morris (late 
1991); Doctor Services, Inc. (1993); VA Persian Gulf War 
examinations and treatment in 1994 and 1998 at VA Medical 
Centers (VAMC) in Altoona and Pittsburgh; a February 2001, 
Persian Gulf Study at either or both the Altoona and 
Pittsburgh VAMCs; Russell P. Miller, M.D. of Mercy Health 
Service (February 2000),; and from Dr. Smith also with Mercy 
Health Service (September 2000).  See September 2000 VA Form 
21-526, Veteran's Application for Compensation or Pension; 
April 2001 letter from the veteran; June 2002 statement in 
support of claim; and October 2002 VA Form 9, Appeal to Board 
of Veterans' Appeals.  

Thereafter, the veteran testified at a February 2003 video 
hearing that, in addition to the entities identified above, 
he received treatment for his claimed disabilities from the 
following health care providers: Dr. J. Grant Hormell in 
Hollidaysburg, Pennsylvania (his primary care provider); 
Mercy Hospital (a/k/a Bon Secours Hospital) in Altoona, 
Pennsylvania (for an ankle sprain in 1991 and thereafter for 
three years of treatment for other problems); a chiropractor 
in the fall of 1991 for three months; Dr. Kibbetts in 
Duncansville, Pennsylvania (an osteoporosis specialist) since 
January 2002; Dr. Judith Jacovis in Altoona, Pennsylvania (a 
primary care provider) from January 2002 to the fall of 2002; 
and Blair Medical Associates in Altoona, Pennsylvania.  The 
veteran also testified that he was treated for his 
gastrointestinal disorder at an aid station at Baseline Bear 
in 1991 while with the 1st Battalion, 8th Marines.

Despite the above information about the location of relevant 
medical evidence, a review of the record on appeal only 
reveals private treatment records from Mercy Health Service 
dated in September 2000; Blair Medical Associates dated in 
February 2003; Altoona Arthritis and Osteoporosis dated from 
September 2002 to May 2003; Digestive Disorders, Inc., dated 
in April 2003; and Jeffrey M. Rosch, M.D., dated from April 
2003 to May 2003; as well as treatment records from the 
Altoona and/or Pittsburgh VA medical centers (VAMCs) dated 
from December 2000 to November 2001, including a January 1994 
Persian Gulf War examination and part of a February 2001 
Persian Gulf War study.  While the RO in May 2001 requested 
the veteran's treatment records from Dr. Robert A. Morris, 
Doctor Services, Inc., and Family Planning Center none of 
these facilities replied to VA's request.

Therefore, on remand, the RO should specifically notify the 
veteran of the records it has been unable to obtain and 
undertake all necessary steps to obtain and associate with 
the claims file all identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).

Lastly, the record reflects that in a January 2002 letter the 
veteran was afforded appropriate "Quartuccio sufficient" 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  
This included notice of what evidence was needed to 
substantiate his claims, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA will secure.  See Quartuccio 
v. Principi, 16 Vet. App. 183(2002).  Notably, however, in 
the letters the veteran was not informed that he had one year 
within which to respond with additional pertinent evidence or 
information.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a "VCAA notice" letter was not filed with VA within 30 
days was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a).  Accordingly, because the January 2002 notice 
failed to inform the veteran that he had one year within 
which to respond with additional pertinent evidence or 
information, that notice was improper.

In light of this case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending the veteran a letter 
notifying him that he has one year to 
submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the letter to the veteran begins 
the one year period.  Inform the veteran 
that the RO will hold the case in 
abeyance until the one year period has 
elapsed, or until he waives in writing 
the remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.  

2.  Contact the National Personnel 
Records Center and request clinical 
records, dated from November 1990 to June 
1991, showing the veteran's complaints, 
diagnoses, or treatment for a 
gastrointestinal disorder at an aid 
station at "Baseline Bear" while with 
the 1st Battalion, 8th Marines.

3.  After obtaining all necessary 
authorizations, attempt to associate with 
the record all of the veteran's post June 
1991 treatment records from the following 
health care providers: Family Planning 
Center; Dr. Robert A. Morris; Doctor 
Services, Inc.; Mercy Health Service 
(including any separate records kept by 
Drs. Miller and Smith); Dr. J. Grant 
Hormell; Mercy Hospital (a/k/a Bon 
Secours Hospital); the chiropractor he 
saw for three months in the fall of 1991; 
Dr. Kibbetts of Duncansville; Dr. Judith 
Jacovis of Altoona; Medical Associates of 
Altoona; Blair Medical Associates; 
Altoona Arthritis and Osteoporosis; 
Digestive Disorders, Inc.; and Jeffrey M. 
Rosch, M.D.  Also efforts should be made 
to secure copies of the 1998 and February 
2001 Persian Gulf War examinations 
conducted at either or both the Altoona 
and Pittsburgh VAMCs, and VA medical 
records dated between 1991 to 1994, and 
after 1998 from both facilities.

4.  Contact the veteran and request that 
he identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have not been previously 
identified, and who have treated him 
since 1991 for the claimed disabilities.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  

5.  If any of the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims' file, and the 
veteran should be informed in writing.  
The veteran should be specifically 
notified that the RO's May 2001 requests 
for medical records from Dr. Robert A. 
Morris, Doctor Services, Inc., and Family 
Planning Center have gone unanswered.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
orthopedist is asked to answer the 
following questions:

As to the joint pain:

i.  Does the veteran suffer from 
joint pain in any of the joints in 
his body, including the spine? 

ii.  If he does, can the joint pain 
be associated with a known clinical 
diagnosis? 

iii.  If his joint pain can be 
associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service, or (2) was caused 
by an incident that occurred during 
his period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If his joint pain cannot be 
associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by joint pain, 
as established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

7.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pulmonary/respiratory 
examination.  Send the claims folder to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  Based on a review of 
the claims folder and the examination 
report, the pulmonologist is asked to 
answer the following questions:

As to all respiratory disorders, 
including shortness of breath:

i.  Does the veteran suffer from a 
respiratory disorder, including 
shortness of breath? 

ii.  If he does, can his respiratory 
disorders, including shortness of 
breath, be associated with a known 
clinical diagnosis? 

iii.  If his respiratory disorders, 
including shortness of breath, can 
be associated with a known clinical 
diagnosis, provide the diagnosis and 
specify whether: (1) the diagnosed 
condition had its onset during his 
military service, or (2) was caused 
by an incident that occurred during 
his period of military service, to 
include service in the Southwest 
Asia theater of operations during 
the Gulf War? 

iv.  If any respiratory disorder, 
including shortness of breath, 
cannot be associated with a known 
clinical diagnosis, specify whether 
the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by respiratory complaints, including 
shortness of breath, as established 
by history, physical examination, 
and laboratory tests, that has 
either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period?

8.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatological examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, the 
dermatologist is asked to answer the 
following questions:

a.  As to the skin disorder, including 
skin peeling and new skin growths:

i.  Does the veteran suffer from a 
skin disorder, including skin 
peeling and new skin growths? 

ii.  If he does, can his skin 
disorder, including skin peeling and 
new skin growths, be associated with 
a known clinical diagnosis? 

iii.  If his skin disorder, 
including skin peeling and new skin 
growths, can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service, 
or (2) was caused by an incident 
that occurred during his period of 
military service, to include service 
in the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If any disorder, including skin 
peeling and new skin growths, cannot 
be associated with a known clinical 
diagnosis, specify whether the 
veteran has objective indications of 
a chronic disability resulting from 
an illness manifested by skin 
complaints, including skin peeling 
and new skin growths, as established 
by history, physical examination, 
and laboratory tests, that has 
either (1) existed for 6 months or 
more, or (2) exhibited intermittent 
episodes of improvement and 
worsening over a 6-month period? 

9.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination report, a 
gastroenterologist is asked to answer the 
following questions:

As to the gastrointestinal disorder, 
including chronic diarrhea:

i.  Does the veteran suffer from a 
gastrointestinal disorder, including 
chronic diarrhea? 

ii.  If he does, can his 
gastrointestinal disorder, including 
chronic diarrhea, be associated with 
a known clinical diagnosis? 

iii.  If his gastrointestinal 
disorder, including chronic 
diarrhea, can be associated with a 
known clinical diagnosis, provide 
the diagnosis and specify whether: 
(1) the diagnosed condition had its 
onset during his military service, 
or (2) was caused by an incident 
that occurred during his period of 
military service, to include service 
in the Southwest Asia theater of 
operations during the Gulf War? 

iv.  If his gastrointestinal 
disorder, including chronic 
diarrhea, cannot be associated with 
a known clinical diagnosis, specify 
whether the veteran has objective 
indications of a chronic disability 
resulting from an illness manifested 
by gastrointestinal disorder, 
including chronic diarrhea, as 
established by history, physical 
examination, and laboratory tests, 
that has either (1) existed for 6 
months or more, or (2) exhibited 
intermittent episodes of improvement 
and worsening over a 6-month period? 

10.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

11.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issues.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


